Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/29/2021, with respect to the previous 112(a) rejection of claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to recite “essentially radial direction” to obviate the issue (though Examiner considers “essentially” to be relative terminology).  The previous 112(a) rejection of claim 1 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 9/29/2021, with respect to the previous 112(b) rejection of claims 1 & 14 regarding “radial direction” have been fully considered and are persuasive.  Applicant has amended claim 1 to recite “essentially radial direction” to obviate the issue.  The previous 112(b) rejection of claim 1 has been withdrawn. 

Applicant's arguments filed 9/29/2021 regarding the previous 112(b) rejection of claim 3 have been fully considered but they are not persuasive.
Examiner does not consider the issue with claim 3 to be addressed regarding whether the driving blade(s) are part of the group of driving blades of claim 1, or further/additional (and therefore do not have the same structural requirements).  


Applicant’s arguments, see Remarks, filed 9/29/2021, with respect to the previous 103 rejection of claim 1 under modified Kang have been fully considered and are persuasive.  Applicant has amended claim 1 regarding the concave portions, which do not appear to be taught by Kang.  The previous 103 rejection of claim 1 under modified Kang has been withdrawn. 
Examiner however, notes the 112(b) rejections and Examiner’s Comment below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "essentially (radial)" in claim 1 is a relative term which renders the claim indefinite.  The term "essentially (radial)" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant attempts to describe “essentially radial” in the specification as it would pertain to an angle in relation to the radial direction (see Applicant’s Figure 1, positive angle a, radial direction r.  specification, page 11, lines 1-11).  Applicant however, has not assigned a special definition to this term, and Examiner disagrees with the characterization of this spray orientation being “essentially radial” as the point of origin of the spray is from the nozzles, which are not located at the center of the disk and oriented at an angle from the radial line going from the center of the disk and passing through the nozzle.  Applicant’s disclosed “essentially radial” spray direction actually appears to exclude “radial” spray due to this angular offset, which is why Examiner has concerns using this phrasing .     
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: claim 1 recites “at least one backflow blade…to have a second concave portion facing the second circumferential direction to resist rotation of the impeller when washing liquid is directed onto the second concave portion of the backflow blade”.  Examiner considers additional context must be provided.  Examiner considers that while the backflow blade would resist rotation by the impeller in the rotation direction when driven by spray contacting the driving blades, the claim language does not appear to relate the counter rotation effects of the backflow blade with the rotation direction of the driving blades.  The claim language generally recites “to resist rotation”, which appears to correspond with any general rotation.  The backflow blades appear to actually contribute to rotation (albeit in an opposing direction to that of the driving blades to create a counteracting effect).
Claim 3 recites “wherein the impeller blades comprise a first, a second and a third driving blade”.  Examiner is not clear whether these three driving blades of claim 3 would require the same characteristics of the driving blades of claim 1 (e.g. cause rotation of the impeller when washing liquid is directed onto the driving blades).  Claim 3 assigns these three driving blades to the impeller blades.  Examiner considers assigning these to the driving blades of claim 1 would address the issue, or alternatively, establishing these as “additional” driving blades or the impeller blades “further comprises” these three driving blades.    

Examiner’s Comment
Examiner requires clarification to the claim 1 issues noted above, particularly with regards to “essentially radial”.
To advance prosecution, Examiner considers the best prior art of record to be either previously cited Jeon (US 5546968) or Oda et al. (US 5787910), in view newly cited Bertazzoni et al. (EP 0766945).  Bertazzoni has teachings pertinent to the most recent amendment regarding the two concave portions.  
Bertazzoni teaches using a series of deflectors having opposing concavities and curving in different directions (see Bertazzoni’s Figures 1-2, horizontal nozzle 6, deflectors 10 & 11.  Column 2, lines 38-58.  Column 3, lines 1-18).  Bertazzoni teaches this allows operation at high pressure and/or using long vanes without excessive revolving speed.  
Examiner considers Bertazzoni would be applicable to Jeon (see Jeon’s Figures 9-10, spray nozzles 41a, blades 42a) or Oda (see Figure 6b, blade 17a, disc 17c), wherein the blades of the primary references can be replaced with blades having opposing concavities for the benefits as taught by Bertazzoni. 
Examiner also notes that Jeon’s Figures 9-10 have teachings pertinent to dependent claims 3-6.     

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bentley et al. (US 20150102127) teaches a spray assembly for a dishwasher appliance having conduits formed using concave and convex surfaces (see Figures 4, 8-9, conduits 232, concave surface 256, convex surface 258).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718